 



Exhibit 10.128
FIFTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT,
dated as of October 30, 2007 (this “Amendment”), is entered into by and among
ALLIED RECEIVABLES FUNDING INCORPORATED, as Borrower (the “Borrower”), ALLIED
WASTE NORTH AMERICA, INC., as initial Servicer (the “Servicer”), VARIABLE
FUNDING CAPITAL COMPANY LLC, as a Conduit Lender, WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia”), as Agent (in such capacity, the “Agent”), as Lender
Group Agent for the VFCC Group and as VFCC Liquidity Bank, ATLANTIC ASSET
SECURITIZATION LLC, as a Conduit Lender, and CALYON NEW YORK BRANCH (“Calyon”),
as Lender Group Agent for the Atlantic Group and as Atlantic Liquidity Bank.
Capitalized terms used and not otherwise defined herein are used as defined in
the Agreement (as defined below and amended hereby).
     WHEREAS, the parties hereto have entered into that certain Amended and
Restated Credit and Security Agreement, dated as of May 30, 2006 (as amended,
restated, supplemented or otherwise modified to the date hereof, the
“Agreement”);
     WHEREAS, the parties hereto desire to amend the Agreement in certain
respects as hereinafter set forth;
     NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:
     SECTION 1. Amendments. The Agreement is amended as follows:
          (a) Section 9.1(h)(iii) of the Agreement is amended by replacing the
percentage “2.5%” where it appears therein with the percentage “4.5%”.
          (b) The following new Section 14.14 is added to the Agreement
following existing Section 14.13:
               Section 14.14. Ordinary Course.
          The Borrower represents and warrants that each remittance of principal
or interest in respect of the Loans by the Borrower to the Lenders hereunder
will have been (i) in payment of a debt incurred by the Borrower in the ordinary
course of business or financial affairs of the Borrower and (ii) made in the
ordinary course of business or financial affairs of the Borrower.
          (c) The definition of “Aggregate Commitment” set forth in Exhibit I to
the Agreement is amended and restated in its entirety as follows”

 



--------------------------------------------------------------------------------



 



“Aggregate Commitment: On any date of determination, the aggregate amount of the
Liquidity Banks’ Commitments to make Loans hereunder. As of October 30, 2007,
the Aggregate Commitment is $400,000,000.”
          (d) The definition of “Receivable” set forth in Exhibit I to the
Agreement is amended and restated in its entirety as follows:
“Receivable: All indebtedness and other obligations owed to Borrower or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which Borrower or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator and all other
obligations of each Obligor in respect thereto, and further includes, without
limitation, the obligation to pay any Finance Charges and sales or use taxes
with respect thereto; provided, however, that “Receivables” shall only include
such indebtedness and other obligations that, on the date such indebtedness or
other obligation arises, are maintained on either an Originator’s (or the
Servicer’s) (i) “Commercial Management System”, excluding the Excluded CMS
Districts; (ii) “InfoPro System”, excluding the Excluded InfoPro System
Divisions and InfoPro System obligations with a class code of RESI or (iii)
“Trux System”, excluding the Excluded Trux System Divisions. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Borrower treats such
indebtedness, rights or obligations as a separate payment obligation.”
          (e) The following definition is added in the appropriate alphabetical
order to Exhibit I to the Agreement:
“Excluded Trux System Divisions: The Trux System Divisions set forth on
Schedule F to this Agreement, as such schedule may be modified from time to time
in writing by the Borrower, each Originator, each Lender Group Agent and the
Agent.”
          (f) Exhibit III to the Agreement is amended and restated in its
entirety by Exhibit III hereto.
          (g) Exhibit IV to the Agreement is amended and restated in its
entirety by Exhibit IV hereto.

2



--------------------------------------------------------------------------------



 



          (h) Schedule A to the Agreement is amended and restated in its
entirety by Schedule A hereto.
          (i) Schedule C to the Agreement is amended and restated in its
entirety by Schedule C hereto
          (j) Schedule F hereto is added to the Agreement as Schedule F thereto.
     SECTION 2. Representations and Warranties. Each of the Servicer and the
Borrower represents and warrants to the Secured Parties that:
     (a) the representations and warranties of the Loan Parties set forth in
Article V of the Agreement (as amended hereby) are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date);
     (b) no Amortization Event has occurred and is continuing;
     (c) its execution and delivery of this Amendment, and its performance of
its obligations under the Agreement (as amended hereby) are within its corporate
powers and have been duly authorized by all necessary corporate action on its
part; and
     (d) the Agreement (as amended hereby) is the valid and legally binding
obligation of such Person, enforceable against such Person in accordance with
its terms.
     SECTION 3. Consent of Performance Guarantor. Reference is hereby made to
the Performance Undertaking, and by executing a counterpart to this Amendment,
the Performance Guarantor hereby consents to this Amendment.
     SECTION 4. Structuring Fees. In connection with this Amendment and the
transactions contemplated hereby, the Borrower shall pay (or cause to be paid)
on or prior to date hereof to each of Wachovia and Calyon, for their own
accounts, a structuring fee (together, the “Structuring Fees”) in the amount of
$50,000 (in an aggregate amount of $100,000 for both Structuring Fees together)
by wire transfer of immediately available funds to the respective accounts
specified by Wachovia and Calyon.
     SECTION 5. Costs and Expenses. The Borrower hereby agrees that in addition
to any costs otherwise required to be paid pursuant to the Transaction
Documents, the Borrower shall, promptly following demand therefor, pay the
reasonable legal fees and out-of pocket expenses of each of Wachovia and Calyon
and all audit fees and due diligence costs incurred by Wachovia and Calyon in
connection with the consummation of this Amendment and the transactions
contemplated hereby (including, without limitation, the consummation of
agreements described in Section 6(b) below and the transactions contemplated
thereby).
     SECTION 6. Effectiveness. This Amendment shall be effective as of date
hereof upon satisfaction of the following conditions precedent:

3



--------------------------------------------------------------------------------



 



          (a) the Agent shall have received (i) counterparts to this Amendment
duly executed by each of the parties hereto and (ii) such other documents,
certificates and opinions of counsel as the Agent may reasonably request;
          (b) each of that certain Joinder to Receivables Sale Agreement and
that certain Sixteenth Amendment to the Receivables Sale Agreement, in each
case, dated as of the date hereof, shall have become effective in accordance
with its terms;
          (c) the Borrower and the Servicer shall each be in compliance with
each of its covenants set forth herein and each of the Transaction Documents to
which it is a party;
          (d) no event shall have occurred which constitutes an Amortization
Event or an Unmatured Amortization Event;
          (e) the Termination Date shall not have occurred; and
          (f) the Borrower shall have paid both Structuring Fees in accordance
with Section 4 above.
     SECTION 7. Reference to and Effect on the Agreement and the Related
Documents. Each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be, and any references
to the Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Agreement shall mean and be, a reference to the
Agreement as amended hereby. Except as expressly amended by this Amendment, the
Agreement shall continue in full force and effect and is hereby ratified and
confirmed.
     SECTION 8. Governing Law. This Amendment is governed by and shall be
construed in accordance with the laws of the State of New York, without giving
effect to any conflicts of laws principles that would apply the law of any other
jurisdiction.
     SECTION 9. Severability. Each provision of this Amendment is severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
     SECTION 10. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile or other electronic means
acceptable to the Agent shall be effective as delivery of a manually executed
counterpart of this Amendment.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  ALLIED RECEIVABLES FUNDING INCORPORATED, as Borrower
 
           
 
  By:        
 
                Name: Michael S. Burnett     Title: Treasurer
 
                ALLIED WASTE NORTH AMERICA, INC.,
as Servicer
 
           
 
  By:        
 
                Name: Michael S. Burnett     Title: Treasurer and Vice President

Fifth Amendment to A&R Credit and Security Agreement

S-1



--------------------------------------------------------------------------------



 



                  VARIABLE FUNDING CAPITAL COMPANY LLC,
    as a Conduit Lender
 
           
 
  By:   Wachovia Capital Markets, LLC,
   
 
      as Attorney-in-Fact    
 
           
 
  By:        
 
                Name:     Title:
 
                WACHOVIA BANK, NATIONAL
    ASSOCIATION, as VFCC Liquidity Bank, as
    Lender Group Agent for the VFCC Group and as
    Agent  
 
  By:        
 
                Name:     Title:

Fifth Amendment to A&R Credit and Security Agreement

S-2



--------------------------------------------------------------------------------



 



                  ATLANTIC ASSET SECURITIZATION LLC,
    as a Conduit Lender
 
           
 
 
By:
  Calyon New York Branch, as    

      attorney-in-fact    
 
  By:        
 
              Name:     Title:
 
           
 
  By:        
 
              Name:     Title:
 
                CALYON NEW YORK BRANCH, as Atlantic
    Liquidity Bank and as Lender Group Agent for the
    Atlantic Group
 
           
 
  By:        
 
              Name:     Title:
 
           
 
  By:        
 
              Name:     Title:

Fifth Amendment to A&R Credit and Security Agreement

S-3



--------------------------------------------------------------------------------



 



          Consented to by:    
 
        ALLIED WASTE INDUSTRIES, INC.     as Performance Guarantor    
 
       
By:
       
 
       
Name:
       
Title:
       

Fifth Amendment to A&R Credit and Security Agreement

S-4



--------------------------------------------------------------------------------



 



Exhibit III
Originators, Jurisdiction of Organization, Places of Business, Chief Executive
Office,
Locations of Records, Federal Employer Identification Number(s), Other Names
(Attached)

 



--------------------------------------------------------------------------------



 



Exhibit IV
Names of Collection Banks; Lock-Boxes & Collection Accounts
[To be provided by Allied]

 



--------------------------------------------------------------------------------



 



Schedule A
LENDER GROUPS, LENDER GROUP AGENTS, CONDUIT LENDERS, AND LIQUIDITY
BANKS AND COMMITMENTS OF LIQUIDITY BANKS

         
I. VFCC Group
       
 
       
Conduit Lender:
  Variable Funding Capital Company LLC      
Lender Group Agent:
  Wachovia Bank, National Association      
Liquidity Banks:
  Wachovia Bank, National Association      
Commitment:
  $200,000,000    
 
       
II. Atlantic Group
       
 
       
Conduit Lender:

  Atlantic Asset Securitization LLC      
Lender Group Agent:
  Calyon New York Branch      
Liquidity Banks:
  Calyon New York Branch      
Commitment:
  $200,000,000    

 



--------------------------------------------------------------------------------



 



Schedule C
Originators
(See the list of Originators set forth on Exhibit III)

 



--------------------------------------------------------------------------------



 



Schedule F
Excluded Trux System Divisions
[To be provided by Allied]

 